DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-2, 4, 6-7, 9, 11, 13, 16-17 and 23 in the reply filed on 5/25/21 is acknowledged. Claims 25, 30-33, 35-37, 41 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composite, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 6-7, 9, 11, 13, 16-17 and 23  is/are rejected under 35 U.S.C. 103 as being obvious over Wu et al., US 2016/0273140 in view of McDaniel, US 2004/0175407.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
	The published patent application issued to Wu et al., teach a non-woven mat comprising chopped glass fibers and a binder composition comprising a binder resin and a silane coupling agent (abstract). Said binder composition can comprise a mixture of thermoset and thermoplastic materials (section 0013). Wu et al., teach that the chopped glass fibers can be mixed with synthetic fibers of polypropylene or polyester (section 0011-0012). Said mixture of thermoset and thermoplastic materials can be urea formaldehyde and ethylene vinyl acetate in a ratio ranging from 50-100 wt. % thermoplastic and from 0-50 wt. % thermoset (section 0013). With regard to the claimed corrosion inhibitor, Wu et al., teach adding an antioxidant dispersion (section 0040). The Examiner is of the position that such an antioxidant dispersion meets the limitation of a corrosion inhibitor since antioxidants are known to prevent degradation from UV light. With regard to the claimed tensile strength, Wu et al., teach the claimed tensile strength (section 0044). 
	Alternatively, the Examiner is of the position that it is known in the art to add specific corrosion inhibitors to binder compositions. The cited prior art of Wu et al., does not specifically teach adding the claimed triethanolamine. 
	The published patent application issued to McDaniel teach formulating a binder coating composition that can be applied to textiles (abstract and section 0011). Said coating comprises a binder resin (combination of thermoset and thermoplastic materials) and additives such corrosion inhibitors and buffers (claims 125-127). Said coating can comprise the combination of a corrosion inhibitor and a buffer of triethanolamine (claims 213, 231, 233, 234 and 242). McDaniel teach that buffers are used to maintain the desired pH range of the coating (section 0612). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.